Exhibit Consent of Independent Registered Public Accounting Firm We have issued our report dated December 18, 2009, accompanying the consoli­dated finan­cial statements included in the Annual Report of Clearfield, Inc. on Form 10-K for the year ended September30, 2009.We hereby consent to the incorporation by reference of said report in the Registration State­ments of Clearfield, Inc. on Forms S-8 (File No. 333-74214, effective November30, 2001; File No. 333-44500, effective August25, 2000; File No. 333-44488, effective August25, 2000; File No. 333-44486, effective August25, 2000; File No. 333-136828, effective August23, 2006 and File No. 333-151504, effective June6, 2008) and on Forms S-3 (File No. 333-33968, effective April4, 2004; File No. 333-33966, effective April4, 2004 and File No. 333-44104, effective August18, /s/Grant
